Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8 and 10-15, drawn to a method of treating a bacterial infection in patients in need thereof, said method comprising administering to the patients a pharmaceutical effective amount of a synergistic pharmacological association of N-S. maltophilia and A. baumannii strains..
Group 2, claim(s) 9, drawn to a method of restoring susceptibility to antibiotic treatment in colistin-resistant S. maltophilia and colistin-resistant A. baumannii strain after bacterial infection caused by said one or more pathogens in patients in need thereof, said method comprising administering to said patients a pharmaceutical effective amount of a synergistic pharmacological association of NAC and colistin.
Group 3, claim(s) 16, drawn to a method of restoring susceptibility to antibiotic treatment in colistin-resistant S. maltophilia and colistin-resistant A. baumannii strains during bacterial infection caused by said one or more pathogens in patients in need thereof, said method comprising administering to said patients a pharmaceutical effective amount of NAC.
Group 4, claim(s) 17, drawn to a method of disrupting biofilm formation in colistin-resistant S. maltophilia and colistin-resistant A. baumannii strains during bacterial infection caused by said one or more pathogens in patients in need thereof, said method comprising administering to said patients a pharmaceutical effective amount of NAC.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of a S. maltophilia or A. baumannii strains;
A single disclosed species of a biofilm-associated infection;

A single disclosed species of order of administration.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of NAC and colistin administration, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jaruratanasirikul et al (Antimicrobial Agents and Chemotherapy, 2016, 60(12): 7236-7244, filed with IDS). Jaruratanasirikul et al teach treatment of hospitalized patients with sulbactam concomitant to colistin and acetylcysteine for the treatment of bacterial infections caused by multidrug-resistant A. baumannii (see for example, Table 1, 22nd and 24th patients). Jaruratanasirikul et al teach Invention 1. Therefore, there is lack of unity of invention.

If Group 1 or Group 2 or Group 3 or Group 4 is elected, Applicant is required to elect a single disclosed species of either S. maltophilia or A. baumannii strain infection or disease. If Group 1 is elected, Applicant is further required to elect a single disclosed species of a biolfilm-associated infection, if involved or a single disclosed species of a respiratory tract disease, if involved; and a single disclosed species of order of administration of NAC and colistin.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654